1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11   SHAWN PRICE,                                  )     Case No.: 1:19-cv-00144 AWI JLT
                                                   )
12                 Plaintiff,                      )     ORDER AFTER NOTICE OF SETTLEMENT
13          v.                                     )     (Doc. 6)
                                                   )
14   NATIONAL CREDIT ADJUSTERS, LLC,               )
                                                   )
15                 Defendant.                      )
16                                                 )

17          The parties report they had come to terms of settlement. (Doc. 6) They indicate they will seek

18   dismissal of the action within 30 days. Id. Thus, the Court ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than March 27, 2019;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:    March 5, 2019                              /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
